01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. CR18-174-RAJ
09          Plaintiff,                     )
                                           )
10          v.                             )
                                           )           DETENTION ORDER
11    JESUS PALOMARES MENDEZ,              )
                                           )
12          Defendant.                     )
      ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Controlled Substances; Money Laundering;

15 Possession of Heroin with Intent to Distribute

16 Date of Detention Hearing:     October 15, 2018.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22	         1.     Defendant is reportedly a citizen of Mexico.



      DETENTION ORDER
      PAGE -1
01             2.      The government alleges the defendant’s presence in this country is illegal. An

02 immigration detainer is currently pending.

03             3.      Defendant and his counsel offer no opposition to entry of an order of detention.

04             4.      Upon advice of counsel, defendant declined to be interviewed by Pretrial

05 Services. Therefore, there is limited information available about him.

06             5.      Defendant poses a risk of nonappearance due to lack of verified background

07 information and lack of legal status. Defendant poses a risk of danger due to the nature of the

08 charges. There does not appear to be any condition or combination of conditions that will

09 reasonably assure the defendant’s appearance at future Court hearings while addressing the

10 danger to other persons or the community.

11 It is therefore ORDERED:

12          1. Defendant shall be detained pending trial and committed to the custody of the Attorney

13             General for confinement in a correction facility separate, to the extent practicable, from

14             persons awaiting or serving sentences or being held in custody pending appeal;

15          2. Defendant shall be afforded reasonable opportunity for private consultation with

16             counsel;

17          3. On order of the United States or on request of an attorney for the Government, the person

18             in charge of the corrections facility in which defendant is confined shall deliver the

19             defendant to a United States Marshal for the purpose of an appearance in connection

20             with a court proceeding; and

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 15th day of October, 2018.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
